DETAILED ACTION
This office action is in response to Applicant Arguments/ Remarks Made in an Amendment filed on 07/202022 with RCE for application number 16/393,553 (filed on 04/24/2019) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9 and 15 are currently amended. Claims 3 and 11 have been cancelled. Accordingly, claims 1-2, 4-10 and 12-20 are currently pending.

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
04/24/2019.

	Information Disclosure Statement
	No Information Disclosure Statement (IDS) has been submitted as of the date of this Office Action.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission(s) filed on 07/15/2022 & 07/20/2022 have been entered.

Response to Arguments 
Applicant's arguments filed on 07/20/2022 have been fully considered and are addressed as follows:
Regarding the Double Patenting: Applicant’s arguments regarding the non-statutory double patenting rejections of claims 1-20 as being unpatentable over claims 1-20 of patent No. US 9805519 B2 have been fully considered. However, those arguments are not persuasive.
Accordingly, the non-statutory double patenting rejections of these claims are maintained for the reasons recited in the Non-Final office action dated 11/24/2021 (see the Non-Final office action Pages 3-4), the Final office action dated 03/21/2022 (see the Final office action Pages 6-7), and the rejections outlined below.
Regarding the claim rejections under 35 USC §102(a)(1): Applicant’s arguments regarding the rejections of the claims 1-20 as being clearly anticipated by the prior art of Ramanujam (PG Pub. No. US 2015/0348335 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“it is respectfully submitted that persons experienced in the field of autonomous driving know that a route is different than a location. Applicant notes that a route is defined as "a way or course taken in getting from a starting point to a destination" (Oxford English Dictionary, italics added), which means a route includes two points or locations so that a single location (i.e., a current location of Ramanujam) cannot be a route. …
Indeed, Ramanujam describes driving the autonomous vehicle to a service center by determining a route from a current location to the service center and then automatically returning the vehicle to the previous location or the modified location when instructed. Therefore, Ramanujam's returning the vehicle to the previous location or the modified location is in no way described as teaching "continue driving along the route to the destination" ” 
(see Remarks pages 6-9; emphasis added)

The examiner respectfully disagrees for the same reasons disclosed in the Final Office Action mailed 03/21/2022. Indeed, Ramanujam describes driving the autonomous vehicle to a service center by determining a route from a current location to the service center and then automatically returning the vehicle to the previous location or the modified location [i.e., destination] when instructed (see Remarks page 8). Ramanujam disclosed current location of the autonomous vehicle is a species of any generic route that the autonomous vehicle may take to any/ all destination(s). Therefore, Ramanujam claimed “from a current location” limitation is in essence a “species” within the scope of the generic invention of instant application claim 1 limitation [i.e., along a route to a destination”]. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.







Double Patenting
Examiner has conducted a Double Patenting analysis with at least patent No. US 9805519 B2 published on 10/31/2017. Examiner found several Double Patenting issues with claims of this patent and instant application claims as currently presented.
Claims are rejected on the ground of Non-statutory double patenting as being unpatentable over claims 1-2, 4-10 and 12-20 of the patent No. US 9805519 B2 (hereinafter ‘519). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-10 and 12-20 of the instant application is anticipated by claims 1-20 of ‘519. 
Claim 10 of ‘519 recites “provide commands to drive the autonomous vehicle to the service center”. Therefore the ‘519 is in essence a “species” of the generic invention of instant application claim 1 (i.e., provide commands to drive the autonomous vehicle along a route to a destination”. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). This is a Non-statutory double patenting rejection because the patentably indistinct claims have in fact been patented.
Instant Application 
16/393553
Conflicting Patent US 9805519 B2 (hereinafter ‘519)
Comments
An autonomous vehicle, comprising:
An autonomous vehicle, comprising:
See ‘519 claim 10 preamble.
one or more processors;
a processor;
See ‘519 claim 10 1st limitation.
a memory device including a data store to store a plurality of data and
instructions that, when executed by the one or more processors, cause the one or more processors to:
a memory device including a data store to store a plurality of data and instructions that, when executed by the processor, cause the processor to:
See ‘519 claim 10 2nd limitation.
provide commands to drive the autonomous vehicle along a route to a destination;
provide commands to drive the autonomous vehicle to the service center [i.e., route to a destination];
See ‘519 claim 10 7th limitation. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.
determine that a current range of the autonomous vehicle is below a define threshold when the autonomous vehicle is driving along the route to the destination;
detect that a service is to be performed on the autonomous vehicle [i.e., a current range of the autonomous vehicle is below a define threshold];
    wherein the service includes at least one of: refueling or recharging the autonomous vehicle [i.e., a current range of the autonomous vehicle is below a define threshold], performing a repair on the autonomous vehicle, performing maintenance on the autonomous vehicle, or cleaning the autonomous vehicle.
See ‘519 claim 10 3rd limitation & claim 14.
identify a service center that is within the current range of the autonomous vehicle, and the service center is in proximity to the route taken by the autonomous vehicle; and
Select a service center for performance of the service on the autonomous vehicle;
     select the service center based on at least one of: a price, customer reviews, or a distance from a current location of [i.e., in proximity to the route taken by] the autonomous vehicle.
See ‘519 claim 10 4th limitation & claim 11.
provide commands to divert the autonomous vehicle from the route and drive to the service center to enable a service to be performed on the autonomous vehicle.
provide commands to drive the autonomous vehicle to service center [i.e., divert the autonomous vehicle from the route and drive to the service center];
See ‘519 claim 10 7th limitation
provide commands to drive the autonomous vehicle from the service center to the route and continue driving along the route to the destination 
the autonomous vehicle has returned to a previous location.
(Ramanujam, in ¶[0037], discloses the control module 250 provides commands for the autonomous vehicle 205 to return to a previous location [destination] when the service has been performed on the autonomous vehicle 205. Ramanujam, in ¶[0069], further discloses the autonomous vehicle 520 automatically returns to a previous location [implies destination] or a modified location [implies destination] as instructed by the autonomous vehicle’s user)
See ‘519 claim 12
















Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-10 and 12-20 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2015/0348335 A1 by Ramanujam (hereinafter “Ramanujam”), also published as US 9,805,519 B2

As per claim 1, Ramanujam teaches an autonomous vehicle (Ramanujam, in Fig. 1 & Fig. 2 [reproduced here for convenience], discloses the autonomous vehicle 205. Ramanujam, in Fig. 9, further discloses the autonomous vehicle 900), comprising:
one or more processors (Ramanujam, in Fig. 2, discloses the computing devices (210). Ramanujam, in claim 17, also claims an autonomous vehicle, comprising: a processor); 
a memory device including a data store to store a plurality of data and instructions that, when executed by the one or more processors, cause the one or more processors to (Ramanujam, in Fig. 2, discloses the data store (220). Ramanujam, in claim 17, also claims a memory device including a data store to store a plurality of data and instructions that, when executed by the processor, cause the processor to):


    PNG
    media_image1.png
    748
    613
    media_image1.png
    Greyscale

Ramanujam’s Fig. 2 

provide commands to drive the autonomous vehicle along a route to a destination (Ramanujam, in ¶[0013], discloses an autonomous vehicle that is a self-driving car or a driverless car. Ramanujam, in Fig. 2 & ¶[0037], further discloses the control module 250 is configured to provide commands to drive the autonomous vehicle 205 to the service center to enable performance of the service on the autonomous vehicle 205. In particular, the control module 250 may provide commands to the autonomous vehicle's actuators, thereby controlling steering, acceleration, braking and throttle of the autonomous vehicle 205. In one example, a route for traveling to the service center is determined, and the control module 250 provides commands to drive the autonomous vehicle 205 to the service center in accordance with the route [implies along a route to a destination]. Ramanujam, in Fig. 5 & ¶[0069], also discloses the autonomous vehicle 520 automatically returns to a previous location or a modified location [implies destination] as instructed by the autonomous vehicle’s user);
determine that a current range of the autonomous vehicle is below a defined threshold when the autonomous vehicle is driving along the route to the destination (Ramanujam, in Fig. 3, Fig. 6, Fig. 8 [reproduced here for convenience] “Detect that a service is to be performed on the autonomous vehicle” & ¶¶[0013]-[0015], discloses the autonomous vehicle detects, or includes internal systems that automatically detect, when a service is to be performed on the autonomous vehicle. For example, the autonomous vehicle detects when a gasoline level is below a defined threshold (e.g., below a quarter tank) [i.e.,  below a defined threshold which implies a current range of the autonomous vehicle] or a battery level is below a defined threshold (e.g., less than 10%) [i.e., below a defined threshold which implies a current range of the autonomous vehicle] and therefore, a gasoline tank of the autonomous vehicle is to be refilled or a battery of the autonomous vehicle is to be recharged, respectively);

    PNG
    media_image2.png
    837
    523
    media_image2.png
    Greyscale

Ramanujam’s Fig. 8 

identify a service center that is within the current range of the autonomous vehicle, and the service center is in proximity to the route taken by the autonomous vehicle (Ramanujam, in Fig. 3 [reproduced here for convenience], Fig. 6, Fig. 8 & claim 17, discloses to “select a service center to perform the service on the autonomous vehicle”. Ramanujam, in ¶¶[0013]-[0017], further discloses the autonomous vehicle selects a service center to perform the service on the autonomous vehicle that is located in proximity to a current location [implies in proximity to the route taken by the autonomous vehicle]. Ramanujam also discloses The autonomous vehicle selects the service center based on customer reviews, price, distance, etc.); 

    PNG
    media_image3.png
    493
    603
    media_image3.png
    Greyscale

Ramanujam’s Fig. 3 
provide commands to divert the autonomous vehicle from the route and drive to the service center to enable a service to be performed on the autonomous vehicle (Ramanujam, in Fig. 3, Fig. 4, Fig. 6 [reproduced here for convenience], Fig. 7, Fig. 8 & claim 17, discloses to “provide commands to drive the autonomous vehicle to the service center”. Ramanujam, in ¶[0013], further discloses the autonomous vehicle provides commands to drive the autonomous vehicle to the service center to enable performance of the service on the autonomous vehicle); and

    PNG
    media_image4.png
    435
    418
    media_image4.png
    Greyscale

Ramanujam’s Fig. 6

provide commands to drive the autonomous vehicle from the service center and continue driving along the route to the destination (Ramanujam, in ¶[0037], discloses the control module 250 provides commands for the autonomous vehicle 205 to return to a previous location [destination] when the service has been performed on the autonomous vehicle 205. Ramanujam, in ¶[0069], further discloses the autonomous vehicle 520 automatically returns to a previous location [implies destination] or a modified location [implies destination] as instructed by the autonomous vehicle’s user).

As per claim 2, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Ramanujam further teaches wherein the service includes refueling or recharging the autonomous vehicle (Ramanujam, in ¶¶[0014]-[0017], discloses the service to be performed on the autonomous vehicle includes refueling or recharging the autonomous vehicle. Ramanujam also discloses the service center includes, but is not limited to, a maintenance center for performing maintenance on the autonomous vehicle, a fuel center for refueling or recharging the autonomous vehicle, or a car wash for cleaning the autonomous vehicle).

As per claim 3, Cancelled

As per claim 4, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to:  
provide limited access to the autonomous vehicle to enable a service provider at the service center to perform the service on the autonomous vehicle (Ramanujam, in ¶[0023], ¶[0067] & ¶[0070], discloses the computing device 510 also instructs the autonomous vehicle 520 to provide limited access or control to enable performance of the service on the autonomous vehicle 520. Ramanujam also discloses the autonomous vehicle 520, upon arriving to the service center, automatically provides limited access to a service provider at the service center).

As per claim 5, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: 
send a notification to a computing device after the service has been performed on the autonomous vehicle (Ramanujam, in ¶[0024], discloses the service provider sends a message to the user when the service is complete. Ramanujam, in Fig. 2 [reproduced here for convenience] & ¶[0039], further discloses the notification module 260 is configured to notify a user associated with the autonomous vehicle 205 after the service has been performed. In one example, the notification module 260 sends a notification to the client 280 after the service is completed. Ramanujam, in ¶[0070], also discloses the service provider performs the service on the autonomous vehicle 520, and then send a message [i.e., a notification] to the autonomous vehicle's user when the service is complete).

As per claim 6, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: 
identify the service center based on a previously performed service on the autonomous vehicle at the service center (Ramanujam, in ¶[0017] & ¶[0026], discloses the autonomous vehicle selects a previously visited service center for performing the service on the autonomous vehicle).

As per claim 7, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: 
identify the service center based on at least one of: a cost, customer reviews, or a distance from a current location of the autonomous vehicle (Ramanujam, in ¶[0017], discloses the autonomous vehicle selects the service center that is located in proximity to a current location and/or based on customer reviews, price, distance, etc.).

As per claim 8, Ramanujam teaches the autonomous vehicle of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Ramanujam further teaches wherein the autonomous vehicle is a self-driving truck (Ramanujam, in ¶[0082], discloses the autonomous vehicle 900 includes, but is not limited to, cars, trucks [self-driving truck], motorcycles, buses, recreational vehicles, golf carts, trains, and trolleys).

As per claim 9, Ramanujam teaches an autonomous vehicle (Ramanujam, in Fig. 1 & Fig. 2 [reproduced here for convenience], discloses the autonomous vehicle 205. Ramanujam, in Fig. 9, further discloses the autonomous vehicle 900), comprising:
one or more processors (Ramanujam, in Fig. 2, discloses the computing devices (210). Ramanujam, in claim 17, also claims an autonomous vehicle, comprising: a processor);
a memory device including a data store to store a plurality of data and instructions that, when executed by the one or more processors, cause the one or more processors to (Ramanujam, in Fig. 2, discloses the data store (220). Ramanujam, in claim 17, also claims a memory device including a data store to store a plurality of data and instructions that, when executed by the processor, cause the processor to):
provide commands to drive the autonomous vehicle along a route to a destination (Ramanujam, in ¶[0013], discloses an autonomous vehicle that is a self-driving car or a driverless car. Ramanujam, in Fig. 2 & ¶[0037], further discloses the control module 250 is configured to provide commands to drive the autonomous vehicle 205 to the service center to enable performance of the service on the autonomous vehicle 205. In particular, the control module 250 may provide commands to the autonomous vehicle's actuators, thereby controlling steering, acceleration, braking and throttle of the autonomous vehicle 205. In one example, a route for traveling to the service center is determined, and the control module 250 provides commands to drive the autonomous vehicle 205 to the service center in accordance with the route [implies along a route to a destination]. Ramanujam, in Fig. 5 & ¶[0069], also discloses the autonomous vehicle 520 automatically returns to a previous location or a modified location [implies destination] as instructed by the autonomous vehicle’s user);
determine that a service is to be performed on the autonomous vehicle when the autonomous vehicle is driving along the route to the destination (Ramanujam, in Fig. 3, Fig. 6, Fig. 8 [reproduced here for convenience] “Detect that a service is to be performed on the autonomous vehicle” & ¶¶[0013]-[0015], discloses the autonomous vehicle detects, or includes internal systems that automatically detect, when a service is to be performed on the autonomous vehicle. For example, the autonomous vehicle detects when a gasoline level is below a defined threshold (e.g., below a quarter tank) [i.e.,  below a defined threshold which implies a current range of the autonomous vehicle] or a battery level is below a defined threshold (e.g., less than 10%) [i.e., below a defined threshold which implies a current range of the autonomous vehicle] and therefore, a gasoline tank of the autonomous vehicle is to be refilled or a battery of the autonomous vehicle is to be recharged, respectively);
identify a service center that is in proximity to the route taken by the autonomous vehicle (Ramanujam, in Fig. 3 [reproduced here for convenience], Fig. 6, Fig. 8 & claim 17, discloses to “select a service center to perform the service on the autonomous vehicle”. Ramanujam, in ¶¶[0013]-[0017], further discloses the autonomous vehicle selects a service center to perform the service on the autonomous vehicle that is located in proximity to a current location [implies in proximity to the route taken by the autonomous vehicle]. Ramanujam also discloses The autonomous vehicle selects the service center based on customer reviews, price, distance, etc.);
provide commands to divert the autonomous vehicle from the route and drive to the service center to enable the service to be performed on the autonomous vehicle (Ramanujam, in Fig. 3, Fig. 4, Fig. 6 [reproduced here for convenience], Fig. 7, Fig. 8 & claim 17, discloses to “provide commands to drive the autonomous vehicle to the service center”. Ramanujam, in ¶[0013], further discloses the autonomous vehicle provides commands to drive the autonomous vehicle to the service center to enable performance of the service on the autonomous vehicle); and
provide commands to drive the autonomous vehicle from the service center and continue driving along the route to the destination (Ramanujam, in ¶[0037], discloses the control module 250 provides commands for the autonomous vehicle 205 to return to a previous location [destination] when the service has been performed on the autonomous vehicle 205. Ramanujam, in ¶[0069], further discloses the autonomous vehicle 520 automatically returns to a previous location [implies destination] or a modified location [implies destination] as instructed by the autonomous vehicle’s user).

As per claim 10, Ramanujam teaches the autonomous vehicle of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Ramanujam further teaches wherein the service includes at least one of: refueling or recharging the autonomous vehicle, performing a repair on the autonomous vehicle, performing maintenance on the autonomous vehicle, or cleaning the autonomous vehicle (Ramanujam, in ¶¶[0014]-[0017], discloses the service to be performed on the autonomous vehicle includes refueling or recharging the autonomous vehicle. Ramanujam also discloses the service center includes, but is not limited to, a maintenance center for performing maintenance on the autonomous vehicle, a fuel center for refueling or recharging the autonomous vehicle, or a car wash for cleaning the autonomous vehicle).

As per claim 11, Cancelled

As per claim 12, Ramanujam teaches the autonomous vehicle of claim 9, accordingly, the rejection of claim 9 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to:
identify the service center based on a previously performed service on the autonomous vehicle at the service center (Ramanujam, in ¶[0017] & ¶[0026], discloses the autonomous vehicle selects a previously visited service center for performing the service on the autonomous vehicle); or
identify the service center based on at least one of: a cost, customer reviews, or a distance from a current location of the autonomous vehicle (Ramanujam, in ¶[0017], discloses the autonomous vehicle selects the service center that is located in proximity to a current location and/or based on customer reviews, price, distance, etc.).

As per claim 13, Ramanujam teaches the autonomous vehicle of claim 9, accordingly, the rejection of claim 9 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: 
determine that the service is to be performed on the autonomous vehicle based on an alert generated by one or more internal systems of the autonomous vehicle (Ramanujam, in Fig. 2 [reproduced here for convenience] & ¶[0039], discloses the notification module 260 [i.e., one or more internal systems] is configured to notify a user associated with the autonomous vehicle 205 after the service has been performed. In one example, the notification module 260 may send a notification [i.e., an alert] to the client 280 after the service is completed. Ramanujam, in ¶¶[0013]-[0015], further discloses the autonomous vehicle detects that a service is to be performed on the autonomous vehicle and includes internal systems that automatically detect when a service is to be performed on the autonomous vehicle. For example, the autonomous vehicle detects when a gasoline level is below a defined threshold (e.g., below a quarter tank) or a battery level is below a defined threshold (e.g., less than 10%), and therefore, a gasoline tank of the autonomous vehicle is to be refilled or a battery of the autonomous vehicle is to be recharged, respectively. Ramanujam, in claim 13, also discloses to detect that the service is to be performed when one or more internal systems of the autonomous vehicle generate an alert).

As per claim 14, Ramanujam teaches the autonomous vehicle of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Ramanujam further teaches wherein the autonomous vehicle is a self-driving truck (Ramanujam, in ¶[0082], discloses the autonomous vehicle 900 includes, but is not limited to, cars, trucks [self-driving truck], motorcycles, buses, recreational vehicles, golf carts, trains, and trolleys).













































As per claim 15, Ramanujam teaches an autonomous vehicle (Ramanujam, in Fig. 1 & Fig. 2 [reproduced here for convenience], discloses the autonomous vehicle 205. Ramanujam, in Fig. 9, further discloses the autonomous vehicle 900), comprising:
one or more processors (Ramanujam, in Fig. 2, discloses the computing devices (210). Ramanujam, in claim 17, also claims an autonomous vehicle, comprising: a processor);
a memory device including a data store to store a plurality of data and instructions that, when executed by the one or more processors, cause the one or more processors to (Ramanujam, in Fig. 2, discloses the data store (220). Ramanujam, in claim 17, also claims a memory device including a data store to store a plurality of data and instructions that, when executed by the processor, cause the processor to):
identify a route for the autonomous vehicle to drive to a destination (Ramanujam, in ¶[0013], discloses an autonomous vehicle that is a self-driving car or a driverless car. Ramanujam, in Fig. 2 & ¶[0037], further discloses the control module 250 is configured to provide commands to drive the autonomous vehicle 205 to the service center to enable performance of the service on the autonomous vehicle 205. In particular, the control module 250 may provide commands to the autonomous vehicle's actuators, thereby controlling steering, acceleration, braking and throttle of the autonomous vehicle 205. In one example, a route for traveling to the service center is determined, and the control module 250 provides commands to drive the autonomous vehicle 205 to the service center in accordance with the route [implies a route to a destination]. Ramanujam, in Fig. 5 & ¶[0069], also discloses the autonomous vehicle 520 automatically returns to a previous location or a modified location [implies destination] as instructed by the autonomous vehicle’s user);
identify a plurality of service centers along the route to the destination, wherein a distance between two adjacent service centers in the plurality of service centers that are identified along the route is less than a defined range of the autonomous vehicle (Ramanujam, in Fig. 3 [reproduced here for convenience], Fig. 6, Fig. 8 & claim 17, discloses to “select a service center to perform the service on the autonomous vehicle”. Ramanujam, in ¶¶[0013]-[0017], further discloses the autonomous vehicle selects a service center to perform the service on the autonomous vehicle that is located in proximity to a current location [implies less than a defined range of the autonomous vehicle]. Ramanujam also discloses The autonomous vehicle selects the service center based on customer reviews, price, distance, etc. Ramanujam, in ¶¶[0032]-[0036], further discloses the service center information 222 lists a plurality of service centers in a particular geographical region, wherein the selection module 245 selects a service center within 5 miles of the autonomous vehicle's current location [i.e., less than a defined range of the autonomous vehicle]. Ramanujam, in ¶¶[0049]-[0050], also discloses the autonomous vehicle 320 identifies relevant service centers that are within a defined distance from the autonomous vehicle's current location ( e.g., service centers that are within four miles of the autonomous vehicle's current location). And, the autonomous vehicle 320 narrows down the number of candidate service centers on the list based on a combination of the price, customer reviews, a distance from the autonomous vehicle's current location to the service center); and
provide commands to drive the autonomous vehicle along the route to the destination, wherein the autonomous vehicle is autonomously diverted from the route to the plurality of service centers along the route to enable a service to be performed on the autonomous vehicle (Ramanujam, in Fig. 3, Fig. 4, Fig. 6 [reproduced here for convenience], Fig. 7, Fig. 8 & claim 17, discloses to “provide commands to drive the autonomous vehicle to the service center”. Ramanujam, in ¶[0013], further discloses the autonomous vehicle provides commands to drive the autonomous vehicle to the service center to enable performance of the service on the autonomous vehicle); and
provide commands to drive the autonomous vehicle from the plurality of service centers and continue driving along the route to the destination (Ramanujam, in ¶[0037], discloses the control module 250 provides commands for the autonomous vehicle 205 to return to a previous location [destination] when the service has been performed on the autonomous vehicle 205. Ramanujam, in ¶[0069], further discloses the autonomous vehicle 520 automatically returns to a previous location [implies destination] or a modified location [implies destination] as instructed by the autonomous vehicle’s user).

As per claim 16, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. 
Ramanujam further teaches wherein the service includes refueling or recharging the autonomous vehicle (Ramanujam, in ¶¶[0014]-[0017], discloses the service to be performed on the autonomous vehicle includes refueling or recharging the autonomous vehicle. Ramanujam also discloses the service center includes, but is not limited to, a maintenance center for performing maintenance on the autonomous vehicle, a fuel center for refueling or recharging the autonomous vehicle, or a car wash for cleaning the autonomous vehicle).

As per claim 17, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: 
provide limited access to the autonomous vehicle to enable a service provider at the service center to perform the service on the autonomous vehicle (Ramanujam, in ¶[0023], ¶[0067] & ¶[0070], discloses the computing device 510 also instructs the autonomous vehicle 520 to provide limited access or control to enable performance of the service on the autonomous vehicle 520. Ramanujam also discloses the autonomous vehicle 520, upon arriving to the service center, automatically provides limited access to a service provider at the service center).

As per claim 18, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. Ramanujam further teaches wherein the plurality of data and instructions, when executed by the processor, cause the processor to: 
send a notification to a computing device after the service has been performed on the autonomous vehicle (Ramanujam, in ¶[0024], discloses the service provider sends a message to the user when the service is complete. Ramanujam, in Fig. 2 [reproduced here for convenience] & ¶[0039], further discloses the notification module 260 is configured to notify a user associated with the autonomous vehicle 205 after the service has been performed. In one example, the notification module 260 sends a notification to the client 280 after the service is completed. Ramanujam, in ¶[0070], also discloses the service provider performs the service on the autonomous vehicle 520, and then send a message [i.e., a notification] to the autonomous vehicle's user when the service is complete).

As per claim 19, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. 
Ramanujam further teaches wherein the plurality of service centers are within a defined distance from the route to the destination (Ramanujam, in ¶¶[0049]-[0050], discloses the autonomous vehicle 320 identifies relevant service centers that are within a defined distance from the autonomous vehicle's current location (e.g., service centers that are within four miles of the autonomous vehicle's current location). Ramanujam further discloses the autonomous vehicle 320 narrows down the number of candidate service centers on the list based on a combination of the price, customer reviews, a distance from the autonomous vehicle's current location to the service center).

As per claim 20, Ramanujam teaches the autonomous vehicle of claim 15, accordingly, the rejection of claim 15 above is incorporated. 
Ramanujam further teaches wherein the autonomous vehicle is a self-driving truck (Ramanujam, in ¶[0082], discloses the autonomous vehicle 900 includes, but is not limited to, cars, trucks [self-driving truck], motorcycles, buses, recreational vehicles, golf carts, trains, and trolleys).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Taguchi (PG Pub No. US 2011/0032110 A1) discloses a control section that checks whether a remaining electric power amount of a battery of a motor-driven vehicle at a departure point is less than a total electric power amount required for the vehicle to travel to a destination point, then automatically transmit a request signal for the temporary reservation of the charging station (see at least Taguchi Fig. 15).

    PNG
    media_image5.png
    676
    886
    media_image5.png
    Greyscale

Taguchi’s Fig. 15


Shirakawa et al. (PG Pub No. US 2020/0003571 A1) discloses an information processing device reserves power stations to charge a battery of an electric vehicle, which includes a search section configured to search for a recommended route to the destination, and a second search section configured to search for the power station located on a way to the destination (see at least Shirakawa Fig. 13).

    PNG
    media_image6.png
    642
    363
    media_image6.png
    Greyscale

Shirakawa’s Fig. 15


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661